COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Zackery R. Alolabi v. Thomas J. Chretien and Michel Meyer

Appellate case number:   01-20-00761-CV

Trial court case number: 2015-00147

Trial court:             334th District Court of Harris County

       The motion for reconsideration en banc is denied.


       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_______
                   Acting for the Court


Panel consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Malloy, Guerra, and Farris.

Date: __October 11, 2022_____